Citation Nr: 0104482	
Decision Date: 02/14/01    Archive Date: 02/20/01

DOCKET NO.  00-01 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Chapter 35 Dependents' Educational 
Assistance.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jerry Morano, Associate Counsel


REMAND

The veteran served on active duty from July 1942 to October 
1945.  He died on April [redacted], 1999.  The appellant herein 
is his surviving spouse.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in, 
Nashville, Tennessee, that denied the above claims. 

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

The law provides dependency and indemnity compensation for a 
spouse of a veteran who dies from a service-connected 
disability.  38 U.S.C.A. § 1310 (West 1991).  The death of a 
veteran will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a) (2000).  

The veteran died on April [redacted], 1999.  The death certificate 
indicates that the immediate cause of his death was 
cardiorespiratory failure due to acute myocardial infarction 
due to atrial fibrillation due to arteriosclerotic heart 
disease.  At the time of his death, the veteran was service 
connected for anxiety neurosis, rated 10 percent disabling, 
and a scar of the right thigh, rated as noncompensable.  
Service connection for heart disease claimed as secondary to 
anxiety neurosis was denied in a September 1981 rating 
decision, and was confirmed in August and September 1985 
rating decisions.

The appellant contends that the veteran's service-connected 
anxiety neurosis, coupled with the medication taken for that 
condition, adversely affected his heart and resulted in his 
death.  In support of her claim, her representative provided 
a February 1999 medical opinion made in the context of the 
claim of another veteran's survivor.  The medical opinion 
posits a relationship in the case there under review between 
service connected post traumatic stress disorder (PTSD) and 
death caused by myocardial infarction.

The record in this case does not contain sufficient medical 
evidence to support the appellant's claim.  It appears, 
however, that there may be other potentially relevant 
information that is not of record.  On remand, the RO should, 
after undertaking appropriate steps to obtain all relevant 
records, arrange for a review of the veteran's records by a 
competent expert in order to obtain a medical opinion as to 
the date of onset and etiology of the veteran's 
cardiovascular disease.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A(d)).

Further, in March 1980 a VA examiner noted that prior to the 
veteran's transfer to the Memphis VA medical center (VAMC), 
he was treated at the Hardin County Hospital.  At the time of 
his death, he was at the Park Rest Nursing Home.  However, 
the veteran's claims file does not contain the Hardin County 
Hospital records or Park Rest Nursing Home records.  The 
veteran was also treated for cardiovascular disease at the 
Memphis VAMC from 1994 to 1998, and it appears that he was in 
receipt of Social Security Administration (SSA) disability 
benefits.  These records are not associated with the claims 
file.  There are no records of treatment for the veteran's 
anxiety disorder.  The RO should obtain these records.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 38 
U.S.C. § 5103A(b) and (c)).

Accordingly, to ensure that VA has met its duty to assist the 
appellant in developing facts pertinent to her claim, this 
case is REMANDED to the RO for the following development:

1.  Ask the appellant for the approximate 
dates of all treatment and the names and 
addresses of all medical providers who 
treated the veteran for cardiovascular 
disease or his anxiety disorder since his 
separation from service.  The Board is 
particularly interested in the veteran's 
treatment records from Hardin County 
Hospital and the Park Rest Nursing Home.  
Ask the appellant to provide releases for 
any private care providers, and request 
the veteran's treatment records from them.  
For any VA medical centers the appellant 
identifies (i.e., including the Memphis, 
Tennessee, VAMC) and provides approximate 
dates of treatment, obtain and associate 
with the file the veteran's treatment 
records.  All treatment for anxiety should 
be indicated, to include the names of all 
medications prescribed to treat anxiety 
and the names and addresses of the doctors 
who prescribed the medication.  If any 
request for private treatment records is 
unsuccessful, notify the appellant so she 
may obtain and present the records 
herself.

2.  Make the necessary arrangements to 
obtain a copy of any SSA decision denying 
or granting disability benefits to the 
veteran, and all medical and 
administrative records used in deciding 
the claim.  Obtain all the records from 
the SSA that were used in considering the 
veteran's claim for disability benefits, 
including any reports of subsequent 
examinations or treatment.  If these 
records are duplicates of those already on 
file, that fact should be annotated in the 
claims folder.  Any other records should 
be associated with the claims folder.

3.  Once the foregoing development has 
been accomplished to the extent possible, 
and the medical records have been 
associated with the claims file, request 
that VA specialist in cardiology review 
the medical records in the claims file 
and render an opinion on the following 
matters:

(a)  Please provide an opinion as to the 
date of onset and etiology of the 
veteran's cardiovascular disease.  Is it 
at least as likely as not that this 
condition had its onset during active 
service or was related to any in-service 
disease or injury? 

(b)  Identify the medications prescribed 
to treat the veteran's service-connected 
anxiety neurosis, if that information is 
available from the records.  Is it at 
least as likely as not that the veteran's 
anxiety neurosis or any medication taken 
to treat this condition caused or 
aggravated his cardiovascular disease?

The doctor should indicate in the report 
that the claims file was reviewed and 
must provide a comprehensive report 
including complete rationale for all 
opinions and conclusions reached, citing 
the objective medical findings leading to 
the conclusions.  

4.  Review the claims folder and ensure 
the foregoing development action has been 
conducted and completed in full.  If the 
examination report does not include 
adequate responses to the specific opinion 
requested, the report must be returned for 
corrective action.  38 C.F.R. § 4.2 
(2000);  see also Stegall v. West, 11 Vet. 
App. 268 (1998).  Ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, is 
completed.  

5.  Readjudicate the veteran's claim, 
with application of all appropriate laws 
and regulations, and consideration of any 
additional information obtained as a 
result of this remand.  If the decision 
with respect to the claim remains adverse 
to the veteran, he and his representative 
should be furnished a supplemental 
statement of the case and afforded an 
appropriate period of time within which 
to respond thereto.


Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matters 
that the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and 
comply with due process considerations.  No inference should 
be drawn regarding the final disposition of this claim as a 
result of this action.

The claim of entitlement to Chapter 35 Dependents' 
Educational Assistance is deferred pending the forgoing 
development.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


